DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/22 has been entered.
 
3.	Claims 1-12 are pending.

4.	Applicant’s submission of IDS filed on 2/10/22 and 4/20/22 has been considered.  

5.	IN light of Applicant’s response filed on 2/10/22, the rejection of record has been withdrawn.  The cited prior art U.S. Pub. 2009/0291062 requires no buffer while the claimed invention requires free of citrate and phosphate combination.

6.	The following new rejection is set forth.

7.  	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

8.	Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2006/0153846 (IDS reference, newly cited) in view of U.S. Pat 6,171,586 (IDS reference, of record) and Laursen et al (Basic and Clinical Pharmacology and Toxicology, vol.98 pp.218-221, 2006, of record).

The ‘846 publication teaches formulations comprising TNF alpha antibody including
adalimumab in the presence of adequate pharmaceutical carrier including mannitol, NaCl, citric
acid and phosphate buffer at 1OmM at pH about 6 (Examples 1-2, claim 1-19) and the
formulation is stable at least 1 month after storage at 30oC (col. 8)

The disclosure of the ‘846 publication differs from the instant claimed invention in that it does
not use citrate/phosphate combination and absence of NaCl and the trehalose of 200-300mM as in claims 1-12 of the instant application.

The claimed limitation of “free of citrate buffer and phosphate buffer” is to exclude combination
and the broadest reasonable interpretation allows citrate or phosphate as currently claimed.
If Applicant intends to exclude citrate or phosphate as well, appropriate amendment is required
or specify the buffer.

The ‘586 patent teaches use of acetate buffer, polysorbate and trehalose (e.g. stabilizer) at pH about 4.8-5.5 and the amount of antibody is about 30-50mg/ml (claims 1-20), sucrose/mannitol is about 220Mm.  The ‘586 patent teaches the formulation comprising is suitable for any antibody (note claim 1) and the formulation is isotonic (claims 1-2).  The ‘586 patent teaches that the antibody formulations reduce aggregation and improve overall stability of the antibody (col. 2-8).

Laursen et al discloses that the citrate buffer cause pain in drug deliveries and histidine and/or saline is better over citrate (abstract, discussion, p. 221) providing a rationale to leave citrate out of the buffer formulation.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ antibody formulations comprising histidine or acetate buffer at a known concentration  polysorbate and stabilizer as taught by the ‘586 patent and Laursen reference to the adailimumab formulation taught by the ‘846 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the use of acetate or histidine buffer with trehalose reduces aggregations and maintains osmolarity of formulation in addition to improve overall stability of the antibody and the known concentrations of excipients provide optimization more convenient.  Further, given that the citrate buffer causes pain, the Laursen reference provides a rationale to leave citrate buffer out of antibody formulation which prohibits combination of citrate and phosphate.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
9.           No claims are allowable. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yunsoo Kim whose telephone number is 571-272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5:00pm.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
June 1, 2022 

/YUNSOO KIM/Primary Examiner, Art Unit 1644